DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-19 are currently pending. 

Petition
Petition filed 10/21/2021 has been reviewed and dismissed, see the Petition decision mailed 11/23/2021. Thus, the additional priority citations will not be considered for the current Office action and the amendments to the specification will be considered new matter. Please see the Priority and Specification sections below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120,  365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/249,315, 13/309,894, and 14/432,129, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are not supported as follows:
Claims 1-19 recite Raman Spectroscopy 2D/G peak ratio of at least 1:1. However, Applications 13/249,315 and 13/309,894 only show a single Raman spectra and do not disclose or show spectra for 2D/G peak ratios that cover the open ended range of “at least 1:1”. Additionally, 14/432,129 discloses a Raman spectra 2D/G peak ratio range of “at least 1.1” in paragraph [0021], which is narrower than the claimed range of “at least 1:1”. All three of the Applications also do not recite the claimed inter-layer spacing for the carbon atom layers as required by claims 10 and 11 and do not recite the average crystallite size for the graphenic carbon particles as required by claims 12 and 13. Therefore, the effective filing for claims 1-8 and 10-19 is 05/20/2019. The effective filing date for claim 9 is 03/15/2013 as 14/432,129 discloses a 2D/G peak ratio of at least 1.1.

Specification
The amendment filed 10/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the newly amended sections stating “PCT/US2013/062306 filed September 27, 2013, is also a continuation-in-part of PCT/US2012/057811 filed September 28, 2012, which is a continuation-in-part of U.S. Patent Application Serial No. 13/309,894 filed December 2, 2011, now U.S. Patent No. 8,486,364 issued July 16, 2013, and a continuation-in-part of U.S. Patent Application Serial No. 13/249,315 filed September 30, 2011, now U.S. Patent No. 8,486,363 issued July 16, 2013. U.S. Patent Application Serial No. 14/348,280 filed March 28, 2014, now U.S. Patent No. 9,221,688 issued December 29, 2015, is a 371 national stage entry of PCT/US2012/057811 filed September 28, 2012. U.S. Patent Application Serial No. 14/432,129 filed March 27, 2015, now U.S. Patent No. 10,294,375” and “U.S. Patent Application Serial No. 14/432,129 filed March 27, 2015, now U.S. Patent No. 10,294,375 also claims priority to U.S. Provisional Patent Application Serial No. 61/794,586 filed March 15, 2013”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asay et al. (US 2015/0240088 A1).
Regarding claims 1-8 and 15-16,
Asay teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Asay: abstract; par. 0018), a B.E.T. specific surface area of at least 50 square meters per gram (Asay: par. 0020), from 1 carbon atom layer to 30 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Asay: par. 0018), and a Raman spectroscopy 2D/G peak ratio of at least 1.1 which is within the claimed range of at least 1:1 and the narrower range 1.1:1 (Asay: par. 0021). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 10 and 11,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or 
Regarding claims 12 and 13,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have an oxygen content of less than 2 atomic percent which is within the claimed range (Asay: par. 0019).
Regarding claim 17,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have at least a portion that are curved, curled, creased, or buckled (Asay: par. 0017).
Regarding claims 18 and 19,
Asay teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of claim 19 which further define how said particles are “thermally” produced are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. Asay teaches thermally producing the graphenic carbon particles by heating a precursor material comprising methane and is heated in a thermal zone of at least 1,000ºC which overlaps with the claimed 3,500ºC (Asay: par. 0029). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Asay.

Claims 1-8 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanier et al. (US 2013/0084237 A1).
Regarding claims 1-8 and 15-16,
Vanier teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Vanier: abstract; par. 0013), a B.E.T. specific surface area of at least 50 square meters per gram (Vanier: par. 0014), and from 1 carbon atom layer to 10 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Vanier: par. 0013). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Figure 3 details a Raman Spectroscopy in which the peak ratio of the 2D band (i.e. the band between 2500 and 3000 cm-1) is larger than the G Band (i.e. the band between 1500 and 1600 cm-1) and thus has a 2D/G peak ratio of greater than 1:1 (Vanier: Fig. 3). That is, the 2D peak at around 2700 cm-1 has an intensity of around 4500 and the G peak at around 1600 cm-1 has an intensity of around 3500 which would result in an intensity peak ratio of around 1.2:1 and satisfies the claimed ranges.
Regarding claims 10 and 11,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Vanier teaches the claimed graphenic particle structure including particle shape, number of layers, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or 
Regarding claims 12 and 13,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Vanier teaches the claimed graphenic particle structure including particle shape, number of layers, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier is silent towards the graphenic carbon particles have an oxygen content of less than 3 atomic percent. However, Vanier teaches the graphenic particles comprise the claimed structure and is characterized by the claimed Raman Spectroscopy as explained in the rejection of claim 1 above. Vanier additionally teaches the graphenic carbon particles are produced by a substantially similar method as explained in the rejection of claims 18 and 19 below. Therefore, it is expected that the graphenic carbon particles would exhibit the same characteristics such as the claimed oxygen content of less than 3 atomic percent.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 17,
Vanier teaches the graphenic carbon particles required by claim 1. Vanier further teaches at least a portion of the graphenic carbon particles are curved, curled, or buckled (Vanier: par. 0012).
Regarding claims 18 and 19,
Vanier teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of Vanier: claim 1). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Vanier.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asay et al. (US 2012/0211160 A1).
Regarding claims 1-9 and 15-16,
Asay teaches graphenic carbon particles having an aspect ratio of greater than 3:1 (Asay: abstract; par. 0041), a B.E.T. specific surface area of at least 50 square meters per gram (Asay: par. 0044), from 1 carbon atom layer to 30 carbon atom layers thick which overlaps with the claimed 3 or more carbon atoms layers and the narrower 4 to 10 carbon atom layers (Asay: par. 0041), and a Raman spectroscopy 2D/G peak ratio of at least 1.1 which is within the claimed range of at least 1:1 and the narrower range 1.1:1 (Asay: par. 0045). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 10 and 11,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the inter-layer spacing being at least 3.5 Angstroms. However, Applicant states the claimed inter-layer spacing’s are typical for graphenic particles (Applicant’s PGpub: par. 0034). Additionally, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar spacing.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 12 and 13,
Asay teaches the graphenic carbon particles required by claim 1. Asay is silent towards the graphenic carbon particles have an average crystallite size of less than 30 nm or less than 10 nm. However, Asay teaches the claimed graphenic particle structure including particle shape, number of layers, oxygen content, B.E.T. specific surface area, the claimed 2D/G peak ratio characterized by Raman Spectroscopy formed by a substantially similar method as required by claims 1-8 and 14-19, it is expected that the graphenic carbon particles would have substantially similar average crystallite size.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have an oxygen content of less than 2 atomic percent which is within the claimed range (Asay: par. 0042).
Regarding claim 17,
Asay teaches the graphenic carbon particles required by claim 1. Asay further teaches the graphenic carbon particles have at least a portion that are curved, curled, creased, or buckled (Asay: par. 0040).
Regarding claims 18 and 19,
Asay teaches the graphenic carbon particles required by claim 1. The limitation requiring the graphenic carbon particles to be “thermally produced” and further the limitations of claim 19 which further define how said particles are “thermally” produced are product by process limitations. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. Asay: par. 0050-0051). As such, there appears to be no structural difference between the claimed graphenic particles and the graphenic particles disclosed by Asay.

Response to Arguments
Applicant’s arguments filed 10/21/2021 has been fully considered but they are not found persuasive.
Applicant argues on page 3 that the rejections under Asay et al. (US 015/0240088) or, alternatively, over Vanier et al. (US 2013/0084237) are traversed because the published applications cited in the rejections correspond to U.S. Application 14/432,129 and U.S. Application 13/309,894, respectively.
The argument is not found persuasive as explained in the “Priority” section above, the cited priority applications do not provide sufficient support/enablement for the scope of claim 1 due to the “at least 1:1” language for the Raman spectroscopy 2D/G peak ratio which would cover a ratio of from 1:1 to 1:approaching infinity; whereas the cited applications only have a single data point for the ratio. Thus, claim 1 is given a priority of 05/20/2019 which would not preclude the Asay and Vanier references.
Applicant argues on pages 3-6 that the present application claims priority to applications that predate the 2012/0211,160 application, such as U.S. Application 13/249,315 filed 09/30/2011 and U.S. Application 13/309,894 filed 12/02/2011, and contain the claimed features such as having a 2D/G peak ratios of greater than 1:1. Applicant shows figures from the corresponding Application showing ratio peaks of greater than 1:1.
The argument is not found persuasive for the reasons previously described. Claim 1 requires a ratio of “at least 1:1” the figures show a single embodiment peak that is somewhere above the 1:1 ratio. Thus, the cited applications do not have support for a 1:1 ratio or ratios much greater than 1:1, such as 1:approaching infinity, as such claims 1-19 are not given the alleged priorities which predate the 2012 Asay reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783